Title: From Thomas Jefferson to Thomas McKean, 24 December 1806
From: Jefferson, Thomas
To: McKean, Thomas,Wright, Robert,Cabell, William


                        
                            Sir,
                            
                            Washington Dec. 24. 06.
                        
                        The National legislature, by an Act, at their last session, for laying out & making a road from Cumberland,
                            in Maryland to the State of Ohio, Authorised the President to appoint Commissioners for laying it out in such direction as
                            they should judge proper, & he should approve: & the President, after obtaining the consent of the States through
                            which it should be laid out, was authorised to take prompt & effectual measures to have it made. The Commissioners have
                            so far proceeded, as, after diligent & exact examination of the ground, to fix on certain points through the whole
                            distance by which it shall pass. The intermediate tracings between these points cannot be executed untill the spring, when
                            the work of making the road may be begun, should the consent of the Legislatures be in the mean time obtained.
                            Apprehensive that that of your state may then be out of session, I have asked and recieved from the commissioners a
                            partial report, fixing only the general points. This I take the liberty of inclosing to you, with a copy of the act of
                            Congress, & ask the favor of you to lay the same before the Legislature of your State with my request, on behalf of the
                            Nation, that they will give the consent of their State for the establishment of the road along such of these points as are
                            within the same, & along such intermediate tracings as the Commissioners shall mark out with the consent of the
                            President. Should they deem it expedient so far to anticipate the proceedings in this business, it will prevent the loss
                            of a year in it’s execution. I pray you to Accept the assurance of my high consideration.
                        
                            Th: Jefferson
                            
                        
                    